Citation Nr: 0211449	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  99-13 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to July 
1967 and from May 1968 to May 1972.  The record reflects the 
veteran also served in the Army Reserve, including several 
periods active duty for training

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.  In that decision, the RO denied the 
issue of entitlement to a total rating for compensation 
purposes based on individual unemployability.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  The 
VCAA redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. VCAA, § 7(a), 114 Stat. at 
2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The implementing regulations were adopted on August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a). 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

At the time of the RO's June 1999 denial of the veteran's 
claim for a total rating for compensation purposes based on 
individual unemployability, the veteran had two 
service-connected disabilities, bilateral hearing loss and 
tinnitus.  Each of these disorders was, and continues to be, 
evaluated as noncompensably disabling.  

Thereafter, during the pendency of the veteran's appeal 
regarding his total rating claim, in a February 2001 rating 
action, the RO granted service connection for a post-
traumatic stress disorder (PTSD) and assigned a 10 percent 
evaluation to this disability, effective from January 16th, 
1998.  It appears that the RO has not had the opportunity to 
adjudicate the veteran's total rating claim due to the fact 
that a videoconfeence hearing before the undersigned member 
of the Board was held in March 2001.  

In this regard, the Board notes that the veteran was last 
accorded a VA mental status evaluation in April 1999.  In 
January 2000, a private psychologist who treats the veteran 
explained that his psychiatric disability, which is defined 
as anxiety symptoms secondary to PTSD and a general 
personality dysfunction and maladjustment associated with a 
personality disorder was considered to be totally disabling.  
As such, the Board is believes that, on remand, the veteran 
should be accorded an examination by a VA psychiatrist to 
determine the current severity of the service-connected PTSD.  

Also at the March 2001 hearing, the veteran testified that he 
experiences tinnitus intermittently but that this condition 
is fairly persistent.  Additionally, he testified that he has 
high frequency hearing loss and, particularly, has trouble 
hearing in his left ear.  The Board construes this testimony 
as claims for compensable ratings for the service-connected 
tinnitus and bilateral hearing loss.  These issues are 
inextricably intertwined with the veteran's current claim for 
a total rating for compensation purposes based on individual 
unemployability and, as such, must be adjudicated by the RO.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In this regard, review of the claims folder indicates that 
the veteran has not been accorded a VA audiological 
examination since June 1978.  Consequently, the Board finds 
that a current audiological evaluation to determine the 
present severity of the veteran's service-connected tinnitus 
and bilateral hearing loss is necessary.  

The record also indicates that the veteran is receiving 
ongoing treatment at the VA Medical Center (VAMC) in Little 
Rock, Arkansas. 

Further review of the claims folder indicates that, in 
February 2000, the Social Security Administration (SSA) 
awarded the veteran disability benefits.  Although a copy of 
the SSA's decision and a list of exhibits have been obtained 
and associated with the claims folder, copies of the medical 
records used in support of this determination have not been 
procured.  The Board is of the opinion that copies of these 
reports should be obtained and associated with the veteran's 
claims folder.  

Moreover, as the Board previously discussed, by the February 
2001 rating action, the RO granted service connection for 
PTSD and assigned a 10 percent evaluation to this disability, 
effective from January 16, 1998.  In February 2001, the RO 
received a notice of disagreement with the 10 percent rating 
awarded to the service-connected PTSD and with the effective 
date assigned to the grant of service connection.  The RO has 
not furnished the veteran with a statement of the case 
concerning these issues.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board further finds that the issue of an 
increased rating for the PTSD is intertwined with the issue 
in appellate status.  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO is requested to furnish the 
veteran the appropriate release of 
information forms in order to procure 
copies of all previously unobtained VA 
and private medical records regarding 
treatment that he has received for his 
service-connected PTSD, bilateral hearing 
loss, and tinnitus in recent years.  The 
RO is requested to obtain all records 
which are not on file.  

3.  The RO should request the VAMC in 
Little Rock, Arkansas to furnish copies of 
any treatment records since August 1999.  
The RO should associate all such available 
records which are not on file.  

4.  The RO should contact the SSA for the 
purpose of obtaining copies of all 
records on which the February 2000 SSA 
decision was based. 

5.  Thereafter, the veteran should be 
afforded an examination by a VA 
psychiatrist to determine the severity of 
his service-connected PTSD.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  All 
necessary tests and studies should be 
completed.  The examiner should be asked 
to obtain from the veteran his detailed 
occupational history.  Please request the 
examiner to assign a Global Assessment of 
Functioning (GAF) score along with an 
explanation of the score's meaning in the 
context of applicable rating criteria.  It 
is requested that the examiner render an 
opinion as to the impact the PTSD has on 
the veteran's ability to obtain and 
maintain gainful employment.  A complete 
rational for any opinion expressed should 
be included in the report.

6.  A VA examination by a specialist 
(M.D.) in ear disorders should also be 
conducted to determine the severity of 
the veteran's service-connected bilateral 
hearing loss and tinnitus.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner, and 
the examiner should verify in the report 
that the claims folder was reviewed.  In 
addition to an audiological evaluation, 
any other specialized testing deemed 
necessary should be performed.  The 
examiner should obtain a detailed 
occupational history from the veteran.  
Following the examination and in 
conjunction with a review of the claims 
file, it is requested that the examiner 
render an opinion as to the functional 
and industrial impairment associated with 
the veteran's service-connected bilateral 
hearing loss and service-connected 
tinnitus. A complete rationale for all 
opinions expressed should be included in 
the examination report.  

7.  The RO should formally adjudicate the 
issues of entitlement to a compensable 
disability evaluations for the 
service-connected bilateral hearing loss 
and tinnitus.  If the benefits sought are 
not granted, the veteran should be 
notified of the denials and of his 
appellate rights.  

8.  With regard to the issues of 
entitlement to a disability rating greater 
than 10 percent for the service-connected 
PTSD and entitlement to an effective date 
earlier than January 16, 1998 for the 
grant of service connection for PTSD, the 
RO should furnish the veteran with a 
statement of the case regarding these 
issues and inform them of the requirements 
necessary to perfect an appeal.  38 C.F.R. 
§ 19.26 (2000).  The RO is informed that 
these issues are not before the Board 
until timely perfected.

9.  Following any additional development 
deemed necessary, the RO should 
re-adjudicate the issue of entitlement to 
a total rating for compensation purposes 
based on individual unemployability.  If 
the benefit sought on appeal remains 
denied, the veteran and his attorney 
should be provided with a supplemental 
statement of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue currently on appeal as well as a 
summary of the evidence received since the 
issuance of the statement of the case. An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




